                 Case 2:20-cr-00015-RSL Document 24 Filed 01/19/21 Page 1 of 2




 1
 2
 3
 4
 5
                                  UNITED STATES DISTRICT COURT
 6
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE
 8
 9     UNITED STATES OF AMERICA,                                  Case No. CR20-015RSL

10                            Plaintiff,                          ORDER GRANTING
11                       v.                                       UNOPPOSED MOTION TO
                                                                  CONTINUE TRIAL
12     KAMRON DYLAN DUANE COOPER,
13                            Defendant.
14
15          This matter comes before the Court on “Government’s Unopposed Motion to Continue
16 Trial.” Dkt. # 22. Having considered the facts set forth in the motion, and defendant’s knowing
17 and voluntary waiver, the Court finds as follows:
18          1.      The Court adopts the facts set forth in the unopposed motion. Dkt. # 22.
19 Considering the recommendations made by the Centers for Disease Control and Prevention
20 (“CDC”) and Public Health for Seattle and King County regarding social distancing measures
21 and restrictions required to stop the spread of disease, at this time it is not possible to proceed
22 with a jury trial in this case. See W.D. Wash. Gen. Orders No. 15-20, 18-20.
23          2.      Due to the Court’s reduced ability to obtain an adequate spectrum of jurors, and
24 the impact of the aforementioned public health recommendations on Court operations, the Court
25 finds that a failure to continue the trial date in this case would likely result in a miscarriage of
26 justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i). The Court also specifically finds that the
27 ends of justice served by continuing the trial in this case outweigh the best interest of the public
28
     ORDER GRANTING UNOPPOSED
     MOTION TO CONTINUE TRIAL - 1
                Case 2:20-cr-00015-RSL Document 24 Filed 01/19/21 Page 2 of 2




 1 and the defendant in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A); see also W.D. Wash. Gen.
 2 Orders No. 15-20, 18-20.
 3         3.      The Court finds that the additional time requested between March 22, 2021 and
 4 the proposed trial date of July 19, 2021, is a reasonable period of delay.
 5         4.      Defendant has executed a waiver indicating that he has been advised of his right to
 6 a speedy trial and that, after consulting with counsel, he has knowingly and voluntarily waived
 7 that right and consented to the continuation of his trial to a date up to and including August 1,
 8 2021, Dkt. # 23, which will permit his trial to start on July 19, 2021.
 9         5.      IT IS HEREBY ORDERED that the trial date shall be continued from March 22,
10 2021 to July 19, 2021, and pretrial motions are to be filed no later than June 1, 2021;
11         6.      IT IS FURTHER ORDERED that the period of time from the current trial date of
12 March 22, 2021, up to and including July 19, 2021, shall be excludable time pursuant to the
13 Speedy Trial Act, 18 U.S.C. § 3161, et seq. The period of delay attributable to this filing and
14 granting of this motion is excluded for speedy trial purposes pursuant to 18 U.S.C.
15 §§ 3161(h)(1)(D), (h)(7)(A), and (h)(7)(B)(i).
16
17         DATED this 19th day of January, 2021.
18
19
20                                                   A
                                                     Robert S. Lasnik
21                                                   United States District Judge
22
23
24
25
26
27
28
     ORDER GRANTING UNOPPOSED
     MOTION TO CONTINUE TRIAL - 2
